Case 1:20-cr-00179-DLC Document 411 Filed 09/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~- ee x
UNITED STATES OF AMERICA, 20cr179-11 (DLC)
-V- ORDER
VICTOR AHAIWE,
Defendant.
Wo x

DENTSE COTE, District Judge:

It is hereby

ORDERED that C.J.A. counsel Esereosonobrughue Onaodowan and
Karloff Commissiong are relieved. The C.J.A. counsel on duty
this day, Leonardo M. Aldridge, is appointed to represent the
defendant.

IT IS FURTHER ORDERED that a joint status letter from both
newly appointed counsel for the defendant and counsel for the
Government is due on September 24, 2021. In that letter,
counsel shall state whether the defendant intends to file a
motion for a new trial based on ineffective assistance of

counsel or wishes to proceed to sentencing.

 
Case 1:20-cr-00179-DLC Document 411 Filed 09/15/21 Page 2 of 2

TT IS FURTHER ORDERED that should defendant wish to proceed
with a motion, counsei shall propose a briefing schedule. If
defendant wishes to proceed to sentencing, counsel shall propose
a new schedule for the submission of sentencing submissions.

SO ORDERED:

Dated: New York, New York
September 15, 2021 ;

DENISE COTE

United States District Judge

 
